DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Yuan does not teach, “sampling the second accumulator based on information in the first accumulator” stating that, “…the frame has set value.  Thus, nothing about first signal will affect the sampling of a second signal”.  The examiner disagrees and point out that in previous claim 5 (subject matter now in claim 1) the examiner pointed out that each time the bits of the D-flip-flops of the counter are sampled, and a newly added value changes from a previous value (threshold to change values of the D-flip-flop), the values of the bits of the D-flip-flops changes and must be sampled for the next addition.  As can be seen in the previous rejection of claim 1 the examiner pointed out that Yuan teaches that each time a charge stored in the digital pixel exceeds a threshold (when the accumulated voltage on the floating drain (V.sub.n) reaches the threshold voltage V.sub.ref of the comparator, the output of the comparator (.phi..sub.rst2) resets the floating drain and an overflow event is recorded by a MOS capacitor M3 in the 1-bit memory where M3 is regularly read and reset by the column slice counter to count the overflow number.  Therefore, each time .
	
Claim Objections
Claim 20 is objected to because of the following informalities:  The claim recites “accumulaotr” and appears to be misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “…include first and second accumulators and second accumulaotr is sampled based on information in the first accumulator.”  It is unclear 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (U.S. Pub. No. 20100194956) in view of Kobayashi (U.S. Pub. No. 20080284888).
Regarding claim 1, Yuan discloses:
An imaging device comprising:
an image detector that includes an array of digital pixels (pixel array 305 organized in N.sub.r rows and N.sub.c of pixels 400 where a pulse from comparator 402 is recorded by 1-bit memory 403 and output through digital buffer 414 onto a digital column bus, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10), each digital pixel including an output that provides a digital pixel output pulse each time a charge stored in the digital pixel exceeds a threshold (when the accumulated voltage on the floating drain (V.sub.n) reaches the threshold voltage 
a readout circuit connected to the output of each of the digital pixels to receive the digital pixel output pulse from each pixel, the readout circuit including a plurality of accumulators, each of the plurality of accumulators associated with a respective digital pixel (column slice counter/column-wise counter shown as column circuit 500 including counter 501 with an array of static random-access-memory (SRAM) where each SRAM is m-bit long and each SRAM holds the self-reset number (D.sub.w) of a pixel in one row and where the counter 501 regularly read and resets a 1-bit memory of a pixel to count an overflow number of the pixel where the circuit uses a process where the content of a SRAM for a pixel is added to the content of 1-bit memory 403 of the pixel using adder 511 which gives a new D.sub.w of the pixel that is then stored in the SRAM, further as seen in par. 84-91 and Fig. 10 each counter 501 of a j-th column includes a 1-n row array of SRAM, each SRAM of which is m-bit long, and each n-th row of SRAM (n,j) in the j-th column stores the corresponding m-bit count of 
reading the accumulators to determine a number of digital pixel output pulses stored by the accumulators without stopping the generation of digital pixel output pulses (each SRAM holds the self-reset number (D.sub.w) of a pixel in one row and where the counter 501 regularly read and resets a 1-bit memory of a pixel to count an overflow number of the pixel where the circuit uses a process where the content of a SRAM for a pixel is added to the content of 1-bit memory 403 of the pixel using adder 511 which gives a new D.sub.w of the pixel and where at the end of the accumulation the residual voltage D.sub.r of the pixel is read out and quantized by the column-wise ADC, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10);
sampling a first accumulator at a first rate and, based on information in the first accumulator, sampling a second accumulator (each SRAM is m-bit long and is implemented using D-flip-flops (DFF) meaning each time the bits of the D-flip-flops of the counter are sampled, and a newly added value changes from a previous value (threshold to change values of the D-flip-flop), the values of the bits of the D-flip-flops changes and must be sampled for the next addition, put another way, each time a charge stored in the digital pixel exceeds a threshold (when the accumulated voltage on the floating drain (V.sub.n) reaches the threshold voltage V.sub.ref of the comparator, the output of the comparator 
Yuan is silent with regards to the readout circuit being an integrated circuit.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include making readout circuits such as Yuan’s SRAM in the form of an integrated circuit.  This is advantageous in that the circuits such as the SRAM can be made small.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the readout circuit being an integrated circuit.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Yuan is silent with regards to the reading the accumulators being done with a controller.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a controller, such as a CPU, to control clocking 
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Yuan is silent with regards to each individual accumulator of the plurality of accumulators is individually connected to different individual digital pixel.  Kobayashi discloses in par. 75-78 and Fig. 14 (see also par. 40, 41, 54 and Fig. 2 for context) that a sensor chip 2 with pixels 4 can be stacked/laminated to a logic chip 63 with memories 65 where it can be seen that the memories 65 each store a digital signal S4 (S14) in correspondence with each pixel 4.  As can be seen in par. 78 this is advantageous in that it is possible to achieve consistency with processing timing of a processing circuit in a subsequent stage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include each individual accumulator of the plurality of accumulators is individually connected to different individual digital pixel.
Regarding claim 2, see the rejection of claim 1 and note that the limitations of claim 2 were shown.
Regarding claim 3, Yuan further discloses:
each digital pixel includes:

an integration capacitor arranged to receive a photocurrent from the photodiode at an input and to store charge developed from the photocurrent, the integration capacitor coupled between the input and a reset voltage (capacitance of FD, where V.sub.n is formed, that exists between the FD and V.sub.d during exposure photocurrent from photodiode 408 discharges V.sub.n and when V.sub.n falls below V.sub.ref comparator 402 turns on internal shutter 410 (transistor) and resets the FD to V.sub.rst, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10); and
a comparator coupled to the input that generates the digital pixel output pulse when the stored charge exceeds the threshold (comparator 402 where when V.sub.n falls below V.sub.ref, comparator 402 turns on internal shutter 410 and resets the FD to V.sub.rst and a pulse from comparator 402 is recorded by 1-bit memory 403, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10).
Regarding claim 4, Yuan further discloses:
digital pixel includes an injection transistor disposed between the photodiode and the integration capacitor that control flow of the photocurrent from the photodiode to the integration capacitor (transistor 406 between the photodiode 408 and capacitance of FD where V.sub.n is formed during integration, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 
Regarding claim 6, see the rejection of claim 1 and note that the limitations of claim 6 were shown.
Regarding claim 7, while Yuan discloses reading the accumulators to determine a number of digital pixel output pulses stored by the accumulators without stopping the generation of digital pixel output pulses as previously shown, Yuan is silent with regards to sampling a first accumulator of the plurality of accumulators at a first rate and a second accumulator of the plurality of accumulators at second rate that is different than the first rate.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include sampling different pixels of an image sensor multiple times and at different speeds based on a varying illuminations being received by different pixels of the scene being imaged.  This is advantageous in that pixels do not saturate before being sampled so that a high dynamic range image can be formed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sampling different pixels of an 
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Regarding claim 8, see the rejection of claims 1 and 5 and note that the limitations of claim 8 were shown.
Regarding claim 9, see the rejection of claims 8 and 6 and note that the limitations of claim 9 were shown.

Regarding claim 11, Yuan further discloses:
accumulators are counters and the method further includes incrementing the accumulator to which the digital pixel output is assigned each time a digital pixel output pulse is received (column slice counter/column-wise counter shown as column circuit 500 including counter 501 with an array of static random-access-memory (SRAM) where each SRAM is m-bit long and each SRAM holds the self-reset number (D.sub.w) of a pixel in one row and where the counter 501 regularly read and resets a 1-bit memory of a pixel to count an overflow number of the pixel where the circuit uses a process where the content of a SRAM for a pixel is added to the content of 1-bit memory 403 of the pixel using adder 511 which gives a new D.sub.w of the pixel that is then stored in the SRAM, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10).
Regarding claim 20, Yuan discloses:
An imaging device comprising:
an image detector that includes an array of digital pixels (pixel array 305 organized in N.sub.r rows and N.sub.c of pixels 400 where a pulse from comparator 402 is recorded by 1-bit memory 403 and output through digital buffer 414 onto a digital column bus, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10), each digital pixel including 
a readout circuit connected to the output of each of the digital pixels to receive the digital pixel output pulse from each pixel, the readout circuit including a plurality of accumulators, each of the plurality of accumulators associated with a different digital pixel in the array of digital pixels (column slice counter/column-wise counter shown as column circuit 500 including counter 501 with an array of static random-access-memory (SRAM) where each SRAM is m-bit long and each SRAM holds the self-reset number (D.sub.w) of a pixel in one row and where the counter 501 regularly read and resets a 1-bit memory of a pixel to count an overflow number of the pixel where the circuit uses a process where the content of a SRAM for a pixel is added to the content of 1-bit memory 403 of the pixel using adder 511 which gives a new D.sub.w of the pixel that is then stored in the SRAM, further as seen in par. 84-91 and Fig. 10 each counter 501 of a j-th 
reading the accumulators to determine a number of digital pixel output pulses stored by the accumulators without stopping the generation of digital pixel output pulses (each SRAM holds the self-reset number (D.sub.w) of a pixel in one row and where the counter 501 regularly read and resets a 1-bit memory of a pixel to count an overflow number of the pixel where the circuit uses a process where the content of a SRAM for a pixel is added to the content of 1-bit memory 403 of the pixel using adder 511 which gives a new D.sub.w of the pixel and where at the end of the accumulation the residual voltage D.sub.r of the pixel is read out and quantized by the column-wise ADC, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10);
wherein the individual accumulators include a first and second accumulators and second accumulaotr is sampled based on information in the first accumulator (each SRAM is m-bit long and is implemented using D-flip-flops (DFF) meaning each time the bits of the D-flip-flops of the counter are sampled, and a newly added value changes from a previous value (threshold to change values of the D-flip-flop), the values of the bits of the D-flip-flops changes and must be sampled for the next addition, put 
Yuan is silent with regards to the readout circuit being an integrated circuit.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include making readout circuits such as Yuan’s SRAM in the form of an integrated circuit.  This is advantageous in that the circuits such as the SRAM can be made small.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the readout circuit being an integrated circuit.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).

It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Yuan is silent with regards to each individual accumulator of the plurality of accumulators is individually connected to a different individual digital pixel.  Kobayashi discloses in par. 75-78 and Fig. 14 (see also par. 40, 41, 54 and Fig. 2 for context) that a sensor chip 2 with pixels 4 can be stacked/laminated to a logic chip 63 with memories 65 where it can be seen that the memories 65 each store a digital signal S4 (S14) in correspondence with each pixel 4.  As can be seen in par. 78 this is advantageous in that it is possible to achieve consistency with processing timing of a processing circuit in a subsequent stage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include each individual accumulator of the plurality of accumulators is individually connected to different individual digital pixel.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697